Citation Nr: 1440605	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  09-42 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for lumbar disc disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The Appellant served in the United States Army Reserve and had several periods of active duty for training (ACDUTRA), including from June 1957 to December 1957 and from August 24, 1991, to September 6, 1991.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2011, the Appellant appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Appellant's file.  

In May 2012, the Board remanded the case for further development.  

The appeal is REMANDED to an Agency of Original Jurisdiction (AOJ).  


REMAND

In May 2012, the Board remanded this case to secure in-patient records from the Noble Army Hospital in Fort McClellan, Alabama, for a lumbar spine injury during the Appellant's period of ACDUTRA from August 24, 1991, to September 6, 1991.  

In November 2012, the National Personnel Records Center (NPRC) indicated that a search of both clinical and outpatient records at Fort McClellan in 1991 was conducted, but no records were located.  






In December 2012, in correspondence, H.J.S., the administrative clerk of the Appellant's unit, during the period of ACDUTRA in 1991, stated that the Appellant's health records were located at the U.S. Army Human Resources Center in Fort Knox, Kentucky.  

In June 2014, the Appellant resubmitted the correspondence from H.J.S.  

As VA will make as many requests as necessary to obtain records from a Federal agency, unless the records do not exist or further efforts to obtain the records would be futile, the case is REMANDED for the following action:

1.  Request from the U.S. Army Human Resources Center in Fort Knox, Kentucky (or other appropriate facility where the records may have been retired for storage, if directed elsewhere) the in-patient records from the Noble Army Hospital in Fort McClellan, Alabama, pertaining to a back injury as described by the Appellant during the period of ACDUTRA with the Army Reserve, 414th Chemical Company (SG), from August 24, 1991, to September 6, 1991.  

If the records do not exist or further attempts to obtain the records would be futile, notify the Appellant in accordance with 38 C.F.R. § 3.159(e).  

2.  After the development has been completed, adjudicate the claim of service connection for lumbar disc disease.  If the benefit sought is denied, furnish the Appellant and his representative a supplemental statement of the case and return the case to the Board.






The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



